      Case 1:18-cv-05205-GBD-SLC Document 107 Filed 05/14/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DAVID BRAY,

                                Plaintiff,

         against
                                                        CIVIL ACTION NO.: 18 Civ. 5205 (GBD) (SLC)

                                                                           ORDER
PURPLE EAGLE ENTERTAINMENT, INC., et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         The Court held a Settlement Conference today, May 14, 2020. By Thursday, May 28,

2020, the parties are directed to either:

   1. file a joint letter on the docket stating that they have finalized their agreement and do

         not need a conference, or that they request more time to continue their drafting

         negotiations; or

   2. if there are provisions of the settlement agreement that remain in dispute, each side must

         submit separate letters to Chambers at cave_nysdchambers@nysd.uscourts.gov, with

         their respective positions on the disputed provision(s).



Dated:             New York, New York
                   May 14, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
